Application for stay of mandate presented to THE CHIEF JUSTICE and by him referred to the Court granted, and issuance of the mandate of the United States Court of Appeals for the Fourth Circuit in case No. 15-4019 is stayed pending the timely filing and disposition of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari granted, the stay shall terminate upon issuance of the judgment of this Court.